Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered May 7, 1991, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree.
We reject defendant’s contention that excessive preindictment delay requires reversal of the conviction and dismissal of the indictment. Defendant was indicted within the time required by the Statute of Limitations and has demonstrated no special circumstances establishing any impairment of his right to a fair trial caused by the 22-month preindictment delay in this case (see, People v Fuller, 57 NY2d 152).
Yesawich Jr., J. P., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.